DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/22 has been entered.

Response to Arguments
                                          Response: 35 U.S.C.  § 103
1.    Examiner Response:
 The Applicant’s arguments on page 8 with respect to the limitation of claim 1 that
states “and wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted to the analytics engine and the textual classification of the alarms is refined by considering input from experts in combination with the classification by the at least one of the analytics modules.” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari et al. (U.S. PGPub 2014/0128996) in view of Gendelman (U.S. PGPub 2015/0346706) in further view of Stoner et al. (U.S. PGPub 2004/0111471).

Examiner’s note: Regarding the limitation of claim 1 that states “receiving an annotated input data structure derived from input data comprising sensed data and control data of a controlled machine”, the examiner notes the parametric hybrid model functions can be modified by input commands to the control/optimization system.  The user uses an electric device to input commands to the control/optimization system.  This demonstrates that an annotated input data structure is produced, since the parametric hybrid model functions can be the inputs, outputs, parameters, etc.  The parametric hybrid models are sent to the GUI, which demonstrates that an annotated input data structure is being received, see paragraph [0075], [paragraph [0079] and Fig. 7 of the Sayyarrodsari et al. reference.
Regarding the limitation of claim 1 that states “executing an analytics engine comprising multiple different analytics modules each independently and separately instantiated only upon request and acting upon the annotated input data structure to carry out an automation control 
Regarding the limitation of claim 1 that states “sending the output data structure for use by a controller to control the controlled machine based on the output data structure”, the examiner notes that signals are sent from the control system to the actuators for controlling operations of the components, see paragraph [0075] and Fig. 7 of the Sayyarrodsari et al. reference.
Regarding the limitation of claim 1 that states “wherein at least one of the analytics modules automatically and without human intervention classifies alarms and implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms”, the examiner considers an alarm being sent for a certain outlier and/or anomaly in the data patterns as being classifying an alarm, sent the alarm is sent to a user for a certain data pattern, see paragraph [0059] of the Gendelman reference.
Regarding the limitation of claim 1 that states “and wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted 

With respect to claim 1, Sayyarrodsari et al. discloses “A non-transitory computer readable medium storing a program causing a computer to execute a method for a physical processor” as [Sayyarrodsari et al. (paragraph [0078])];
“receiving an annotated input data structure derived from input data comprising sensed data and control data of a controlled machine” as [Sayyarrodsari et al. (paragraph [0075], [paragraph [0079], Fig. 7)] Examiner’s interpretation: The parametric hybrid model functions can be modified by input commands to the control/optimization system.  The user uses an electric device to input commands to the control/optimization system.  This demonstrates that an annotated input data structure is produced, since the parametric hybrid model functions can be the inputs, outputs, parameters, etc.  The parametric hybrid models are sent to the GUI, which demonstrates that an annotated input data structure is being received;
“wherein the annotated input data structure is derived by naming the input data, selecting the input data, or selecting one or more parameters of interest in the input data to produce the annotated input data structure” as [Sayyarrodsari et al. (paragraph [0077], paragraph [0104])];
“executing an analytics engine comprising multiple different analytics modules each independently and separately instantiated only upon request and acting upon the annotated input Examiner’s interpretation: Different types of responses are communicated to the decision support server 206, which determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212).  This demonstrates that the analytics modules are instantiated independently and separately, since the parametric hybrid model objects are instantiated on model servers 210 and 212 in response to command inputs received by the graphical modeling tool.  Also, the empirical model, parameter model and parametric first principles model, which are within a parametric hybrid model, can receive separately energy variable inputs from the energy system;  
“sending the output data structure for use by a controller to control the controlled
machine based on the output data structure” as [Sayyarrodsari et al. (paragraph [0075], Fig. 7)] Examiner’s interpretation: Signals are sent from the control system to the actuators for controlling operations of the components;
While Sayyarrodsari et al. teaches notifying other users when a user submits a command input, Sayyarrodsari et al. does not explicitly disclose “wherein at least one of the analytics modules automatically and without human intervention classifies alarms and implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms”
Gendelman discloses “wherein at least one of the analytics modules automatically and without human intervention classifies alarms and implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or Examiner’s interpretation: The examiner considers an alarm being sent for a certain outlier and/or anomaly in the data patterns as being classifying an alarm, sent the alarm is sent to a user for a certain data pattern;
Sayyarrodsari et al. and Gendelman are analogous art because they are from the same field endeavor of analyzing a control system.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Sayyarrodsari et al. of notifying other users when a user submits a command input by incorporating wherein at least one of the analytics modules automatically and without human intervention classifies alarms and implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms as taught by Gendelman for the purpose of monitoring industrial control systems for security, maintenance and redundancy.
The motivation for doing so would have been because Gendelman teaches that by monitoring industrial control systems for security, maintenance and redundancy, the ability to alert an operator of an abnormal operation when there are abnormal data patterns can be accomplished (Gendelman (paragraph [0006] – [0007]).
While the combination of Sayyarrodsari et al. and Gendelman teaches an analytics module that automatically and without human intervention classifies alarms and implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms, Sayyarrodsari et al. and Gendelman do not explicitly disclose “and wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted to the analytics engine and the textual 
Stoner et al. discloses “and wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted to the analytics engine and the textual classification of the alarms is refined by considering input from experts in combination with the classification by the at least one of the analytics modules” as [Stoner et al. (paragraph [0009], paragraph [0036])] Examiner’s interpretation: The examiner considers the user defined rules to be the refining of the textual classification of the alarms, since the rules defined by the user are applied to the alarms to specify appropriate action to be taken on each message;
Sayyarrodsari et al., Gendelman and Stoner et al. are analogous art because they are from the same field endeavor of monitor a system.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Sayyarrodsari et al. and Gendelman of having an analytics module that automatically and without human intervention classifies alarms and implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms by incorporating wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted to the analytics engine and the textual classification of the alarms is refined by considering input from experts in combination with the classification by the at least one of the analytics modules as taught by Stoner et al. for the purpose of monitoring alarms of an alarm system.


Examiner’s note: Regarding claim 2, the examiner notes the parametric hybrid models are within the parametric hybrid model objects.  The parametric hybrid model objects are instantiated on model servers 210 and 212 in response to command inputs received by the graphical modeling tool.  Different types of responses are communicated to the decision support server 206 from the parametric hybrid models.  The parametric hybrid models also include a software interface structure.  The examiner considers the types of responses that are communicated to the decision support server 206 to be the data types, since this determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212), see paragraphs [0119] - [0120] and Fig. 17 of the Sayyarrodsari et al. reference.

With respect to claim 2, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the analytics engine identifies data types in the input data structure to determine which different analytics modules are to be instantiated and data exchanges between the instantiated analytics modules.” as [Sayyarrodsari et al. (paragraph [0119] - [0120], Fig. 17)] Examiner’s interpretation: The parametric hybrid models are within the parametric hybrid model objects.  The parametric hybrid model objects are instantiated on model servers 210 and 212 in response 

Examiner’s note: Regarding claim 3, the parametric hybrid model in within the parametric hybrid model object, where the parametric hybrid model facilitates optimization and control of the components of the facility.  The parametric hybrid model models the steady state and non-steady state behavior of the processes of the energy system, as well as solve the optimization problem.  This demonstrates that there is a model module and optimization module within the parametric hybrid model, see paragraph [0065], paragraph [0071] and paragraph [0124] of the Sayyarrodsari et al. reference.

With respect to claim 3, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the modules of the analytics engine comprise at least two of a model module, an optimization module, and a classification module.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0071], paragraph [0124])] Examiner’s interpretation: As stated above, the parametric hybrid model in within the parametric hybrid model object, where the parametric hybrid model facilitates optimization and control of the components of the facility.  The parametric hybrid model models the steady state and non-steady state behavior of the processes of the energy 

Examiner’s note: Regarding claim 4, the empirical model, parameter model and parametric first principle model is within the parametric hybrid model.  As shown in Fig. 3 of the Sayyarrodsari et al. reference, the variables are input into the empirical model produce an output that is inputted into the parameter model.  The empirical model, models empirical data, while the parameter model, models the parameters.  This demonstrates that the output of the two models within the parametric hybrid model produce different outputs, see paragraph [0065], paragraph [0067] and Fig. 3 of the Sayyarrodsari et al. reference.

With respect to claim 4, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the analytics engine is configured to instantiate multiple different analytics modules in a cascaded manner in which a first analytics module performs the automation control analytics operation based on the annotated input data structure and generates first output data, and a second analytics module performs a different automation control analytics operation based upon the first output data to generate second output data.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0067], Fig. 3)] Examiner’s interpretation: The empirical model, parameter model and parametric first principle model is within the parametric hybrid model.  As shown in Fig. 3 of the Sayyarrodsari et al. reference, the variables are input into the empirical model produce an output that is inputted into the parameter model.  The empirical model, models empirical data, 

Examiner’s note: Regarding claim 5, the examiner notes that the models within the parametric hybrid model have different functions, which demonstrates that there are different analytics modules, see paragraph [0065], paragraph [0067] and Fig. 3 of the Sayyarrodsari et al. reference. 

With respect to claim 5, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 4 above, and Sayyarrodsari et al. further discloses “wherein the first and second analytics modules are different from one another.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0067], Fig. 3)] Examiner’s interpretation: The models within the parametric hybrid model have different functions, which demonstrates that there are different analytics modules; 

Examiner’s note: Regarding claim 6, the examiner notes the parametric hybrid model facilitates optimization and control of the components of the facility.  This demonstrates that there is a module and an optimization module, since the variables and parameters are being modeled and the system is being optimized.  Also, by the parametric hybrid model object generating responses that are sent to the decision engines based on information that is requested, demonstrates that there is a classification module, since the decision engines individually or collectively as a group generate control commands that are transmitted back to the parametric hybrid model object to control an industrial automation component.  The responses sent to the 

With respect to claim 6, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 5 above, and Sayyarrodsari et al. further discloses “wherein the first and second analytics modules are selected from a group comprising at least a model module, an optimization module, and a classification module.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0071], paragraph [0121] – [0122])] Examiner’s interpretation: The parametric hybrid model facilitates optimization and control of the components of the facility.  This demonstrates that there is a module and an optimization module, since the variables and parameters are being modeled and the system is being optimized.  Also, by the parametric hybrid model object generating responses that are sent to the decision engines based on information that is requested, demonstrates that there is a classification module, since the decision engines individually or collectively as a group generate control commands that are transmitted back to the parametric hybrid model object to control an industrial automation component.  The responses sent to the decision engines have to have some type of classification/identification for the decision engines to know what control commands to generate;

With respect to claim 7, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 4 above, and Sayyarrodsari et al. further discloses “wherein the multiple different analytics modules are instantiated by the same processor or the same core of a multi-core processor.” as [Sayyarrodsari et al. (paragraph [0118] – [0119], Fig. 17)];
Examiner’s note: Regarding the limitation of claim 8 that states “wherein the modules of the analytics engine comprise at least two different types of modules selected from a group consisting of a model module, an optimization module, and a classification module”, the examiner notes that the models within the parametric hybrid model have different functions, which demonstrates that there are different analytics modules, see paragraph [0065], paragraph [0067] and Fig. 3 of the Sayyarrodsari et al. reference. 
Regarding the limitation of claim 8 that states “and wherein the same type of module is instantiated for at least two different levels of an industrial process that includes the controlled machine based upon different respective annotated input data structures for each level to carry out different analyses based upon the level for which the module is instantiated”, the examiner notes Figure 7 of the Sayyarrodsari et al. reference is a block diagram of an enterprise-integrated parametric hybrid model that is enabled to control and optimize the system.  Figure 16 of the Sayyarrodsari et al. reference is a block diagram of distributed enterprise-integrated parametric hybrid model that is enabled to control and optimize the system.  The examiner considers the enterprise-integrated parametric hybrid model and the distributed enterprise-integrated parametric hybrid model to be different levels, since these levels are considered other institutional levels that can monitor and/or control a system, see paragraph [0041] of the specification and paragraph [0075], paragraph [0117], and Figs. 7 and 16 of the Sayyarrodsari et al. reference.



With respect to claim 8, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the modules of the analytics engine comprise at least two different types of modules selected from a group consisting of a model module, an optimization module, and a classification module” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0067], Fig. 3)] Examiner’s interpretation: By the models within the parametric hybrid model having different functions, demonstrates that there are different analytics modules;
“and wherein the same type of module is instantiated for at least two different levels of an industrial process that includes the controlled machine based upon different respective annotated input data structures for each level to carry out different analyses based upon the level for which the module is instantiated.” as [Sayyarrodsari et al. (paragraph [0075], paragraph [0117], Figs. 7 and 16)] Examiner’s interpretation: Figure 7 of the Sayyarrodsari et al. reference is a block diagram of an enterprise-integrated parametric hybrid model that is enabled to control and optimize the system.  Figure 16 of the Sayyarrodsari et al. reference is a block diagram of distributed enterprise-integrated parametric hybrid model that is enabled to control and optimize the system.  The examiner considers the enterprise-integrated parametric hybrid model and the distributed enterprise-integrated parametric hybrid model to be different levels, since these levels are considered other institutional levels that can monitor and/or control a system, see paragraph [0041] of the specification;




Examiner’s note: Regarding claim 9, the examiner notes that as shown in Figures 7 and 16 of the Sayyarrodsari et al. reference, there are parametric hybrid models in both levels, where the parametric hybrid models can control the components of the system, see paragraph [0075], paragraph [0117] and Figs. 7 and 16 of the Sayyarrodsari et al. reference.

With respect to claim 9, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 8 above, and Sayyarrodsari et al. further discloses “wherein the annotated input data structure for at least one of the at least two different levels include input data that is output by the module instantiated for another of the at least two different levels.” as [Sayyarrodsari et al. (paragraph [0075], paragraph [0117], Figs. 7 and 16)] Examiner’s interpretation: As shown in Figures 7 and 16 of the Sayyarrodsari et al. reference, there are parametric hybrid models in both levels, where the parametric hybrid models can control the components of the system;

Examiner’s note: Regarding claim 10, the examiner notes one of the different phrases mention within the claim limitation (machine control level, coordinated machine control level and management level) are defined within the claims or specification.  The examiner considers the enterprise-integrated parametric hybrid model level to be the management level, since there are varying security levels for this level.  The examiner considers the distributed enterprise-integrated parametric hybrid model level to be the coordinated machine control level, since the control/optimization system is distributed among several facilities, but the control/optimization of the system is coordinated with all of the different parts of the system, see paragraph [0079], paragraph [0117], Figs. 7 and 16 of the Sayyarrodsari et al. reference.
With respect to claim 10, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 9 above, and Sayyarrodsari et al. further discloses “wherein the at least two different levels include a machine control level, a coordinated machine control level, and a management level.” as [Sayyarrodsari et al. (paragraph [0079, paragraph [0117], Figs. 7 and 16)] Examiner’s interpretation: The examiner notes none of the different phrases mention within the claim limitation (machine control level, coordinated machine control level and management level) are defined within the claims or specification.  The examiner considers the enterprise-integrated parametric hybrid model level to be the management level, since there are varying security levels for this level.  The examiner considers the distributed enterprise-integrated parametric hybrid model level to be the coordinated machine control level, since the control/optimization system is distributed among several facilities, but the control/optimization of the system is coordinated with all of the different parts of the system;

Examiner’s note: Regarding claim 11, the examiner considers the automation controller to be the model servers (210 and 212), since these servers receive the control commands from the decision engines and they are within facilities 202 and 204 which are distributed aspects of the control/optimization system, see paragraph [0117] – [0118], paragraph [0122] - [0123] and Figs. 16 and 17 of the Sayyarrodsari et al. reference.

With respect to claim 11, the combination of Sayyarrodsari et al. and Gendelman discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the input data is derived from a plurality of sensors that, in operation, sense operational parameters of the controlled machine and from an automation controller that, in operation, controls the Examiner’s interpretation: The examiner considers the automation controller to be the model servers (210 and 212), since these servers receive the control commands from the decision engines and they are within facilities 202 and 204 which are distributed aspects of the control/optimization system;

With respect to claims 12-16, the claims recite the same substantive limitations as claims 1 and 4-7 above and are rejected using the same teachings.

Examiner’s note: Regarding the limitation of claim 17 that states “instantiating an analytics engine comprising multiple different analytics modules each independently and separately instantiated only upon request and acting upon an annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation”, the examiner notes different types of responses are communicated to the decision support server 206, which determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212).  This demonstrates that the analytics modules are instantiated independently and separately, since the parametric hybrid model objects are instantiated on model servers 210 and 212 in response to command inputs received by the graphical modeling tool.  Also, the empirical model, parameter model and parametric first principles model, which are within a parametric hybrid model, can receive separately energy variable inputs from the energy system, see paragraph [0059], paragraph [0076], paragraph [0119] – [0122] and Figs. 3, 7 and 16-17 of the Sayyarrodsari et al. reference.

With respect to claim 17, Sayyarrodsari et al. discloses “instantiating an analytics engine comprising multiple different analytics modules each independently and separately instantiated only upon request and acting upon an annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation”  as [Sayyarrodsari et al. (paragraph [0059], paragraph [0076], paragraph [0119] – [0122], Figs. 3, 7 and 16-17)] Examiner’s interpretation: Different types of responses are communicated to the decision support server 206, which determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212).  This demonstrates that the analytics modules are instantiated independently and separately, since the parametric hybrid model objects are instantiated on model servers 210 and 212 in response to command inputs received by the graphical modeling tool.  Also, the empirical model, parameter model and parametric first principles model, which are within a parametric hybrid model, can receive separately energy variable inputs from the energy system;  
The other limitations of the claim recite the same substantive limitations as claims 1, 8 and 9 above and is rejected using the same teachings.

With respect to claims 18-20, the claims recite the same substantive limitations as claims 3, 6 and 10 above and are rejected using the same teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147